DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered. 

Claim Status
Claims 180-185 are new.
Claims 2-160, 172-174, and 178 are canceled.
Claims 1, 161-171,175-177, and 179-185 are under examination.  

Priority
The disclosure of the prior-filed application, Application No. 62/134523, fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The following claims cannot receive priority to the provisional application above since it does not teach use of 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 is being considered by the examiner.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claim 175 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.   

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 1, 161-171,175-177, and 179-185 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Kapp (WO2014/107171, published 07/10/2014), in view of Kim (US2005/0176108, published 08/11/2005), Serwer (Neuro-Oncology, Vol. 15, Supplement 3, Pg. iii57-iii58, Abstract ET-088, 11/2013), Dietz (US2016/0077096, with priority to 05/09/2013), and Freeman (US2015/0210769, published 07/30/2015, with priority to 01/24/2014).
Applicant’s Arguments:  Addressing the issue of obviousness, KSRInt’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007), the Supreme Court reaffirmed Graham v. John Deere Co., 383 U.S. 1, 148 U.S.P.Q. 459 (1966), control an obviousness inquiry: (1) the scope and content of the prior art; (2) the differences between the prior art and the claimed invention; (3) the level of ordinary skill in the art; and (4) objective evidence (secondary considerations) of nonobviousness, such as commercial success, long felt but unsolved needs, failure of others, etc. KSR, 127 S. Ct. at 1734, 82 U.S.P.Q.2d at 1388 (quoting Graham, 383 U.S. at 17-18, 14 U.S.P.Q. at 467); see also MPEP § 2141.
In KSR, the Supreme Court generally reaffirmed that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id., 82 U.S.P.Q.2d at 1395. The operative question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1740, 82 U.S.P.Q.2d at 1396. The Supreme Court in KSR shed light on when certain inventions may be unpatentable as “obvious to try” combinations; that is, “[when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions..Id. at 1742 (emphasis added). Predictability to those of ordinary skill in the relevant art at the time of an invention is, thus, the hallmark of an obviousness inquiry.
Consistent with the principles enunciated in KSR, a prima facie case of obviousness requires a reason, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, not simply a desire, to modify the references, but also that any such modifications be carried out with a reasonable expectation of success, viewed in light of the prior art at the time the invention was made. See MPEP § 2143.02. Both the suggestion and the reasonable expectation of In re Dow Chemical Co., 837 F.2d 469, 5 U.S.P.Q.2d 1529 (Fed. Cir. 1988).
The Federal Circuit “has repeatedly explained” that evidence of secondary considerations “is not just a cumulative or confirmatory part of the obviousness calculus but constitutes independent evidence of nonobviousness.” Ortho-McNeilPharm., Inc. v. Mylan Labs, Inc., 520 F.3d 1358, 1365 (Fed. Cir. 2008). Indeed, “[ejvidence of secondary considerations may often be the most probative and cogent evidence in the record” and “may often establish that an invention appearing to have been obvious in light of the prior art was not.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 667 (Fed. Cir. 2000) (citation omitted). It is thus well-settled that if evidence of secondary indicia of nonobviousness is presented it must be considered. See Ruiz, 234 F.3d at 667; MPEP §§ 2141, 2145. See also MPEP §§ 2141, 2145.
Surprising or unexpected results constitute one type of such objective evidence of nonobviousness. The applicant can rebut a prima facie case of obviousness by showing unexpected or surprising results. In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995). In Soni, the Federal Circuit stated that the basic principle behind this rule is that results "which would have been surprising to a person of ordinary skill in a particular art would not have been obvious." Id.
When any claim of an application is rejected or objected to, an Applicant may submit evidence to traverse the rejection or objection by way of an oath or declaration. 37 C.F.R. § 1.132. Opinion testimony is “entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue.” M.P.E.P § 716.01(c)(III). “In assessing the probative value of an expert opinion, the examiner must Id. Moreover, an expert’s evaluation in a given field is entitled to more weight than that of a layman. In re Zeidler, 682 F.2d 961, 966 (Fed. Cir. 1982). It is also important that the Examiner must be careful to not substitute his or her own conjecture or judgment to support the rejection in place of the opinion of an established expert in the art. See, In re Kao, 639 F.3d 1057, 1067 (Fed. Cir. 2011); and Ex Parte Knepp, No. 1997-2356, 2001 WL 1149790, at *3 (B.P.A.I. 2001).
Claims 1, 161-171, 175-177, and 179 are rejected under 35 U.S.C. § 103 as allegedly obvious over Kapp et al. (WO 2014/107171, “Kapp”), in view of Kim etal. (US 2005/0176108), Serwer et al. (Neuro-Oncology, Vol. 15, Supplement 3, pp. iii57-iii58, Abstract ET-088), Dietz (US 2016/0077096), and Freeman (US 2015/0210769) (Office Action, p. 5).
The Examiner alleges that Applicant has not shown unexpected results. In particular, the Examiner does not find persuasive the data presented in the First Krtolica Declaration regarding administration of a PEGylated trimeric T. tengcongensis L144F H-NOX protein in combination with an anti-PD-1 antibody for treating large GL261 tumors in a mouse model of glioblastoma (Office Action, p. 7). The Examiner alleges that “not just any glioblastoma tumor was assessed, only large tumors so as to artificially bias data toward lack of anti-PD-1 antibody efficacy (Paragraph 6 of declaration)” (Office Action, p. 7). The Examiner further alleges that “only the survival data are conclusive, since no statistical analyses were done with any other experiment groups” and that “it is not clear that actual synergy was shown in these experiments since only survival data is conclusive et al. (Sci. Transl. Med., 2015, 7(277): 1-10, “Hatfield”) shows “that there is a statistically significant drop in number of tumors per lung when subjects are treated with CTLA-4/PD-1 blockade plus hyperoxia, which H-NOX will induce (Figure 7E),” and therefore “it appears that synergy like that proposed by Applicant here would be expected and therefore not surprising to one of ordinary skill in this art” (Office Action, p. 8).
The Examiner also alleges that “even assuming arguendo that surprising results were shown, which they were not, none of the claims under examination are commensurate in scope with the results” (Office Action, p. 8). In particular, the Examiner alleges that “[n]ot all claims are drawn to treatment of glioblastoma” (Office Action, p. 8). The Examiner also contends that “most claims do not require an anti-PD-1 antibody, which is the only type of blockade used in the experiments discussed” and that no other type of PD-1 inhibitor was “tested and presented to support such a conclusion that any PD1 inhibitor would show the same results” (Office Action, p. 8)
Before addressing the Examiner’s comments, Applicant points out that claim 1 has been amended to specify “solid tumor” and that “the immunotherapy is an anti-PD-1 therapy, an anti-PD-Ll therapy or a dual PD-1/PD-L1 blockade therapy.”
Applicant respectfully disagrees with the Examiner’s rejection, and in particular, with the Examiner’s characterization of the data presented in the First Krtolica Declaration and its persuasiveness, as well as the teachings of Hatfield. Applicant respectfully directs  done purposefully, for valid scientific reasons, in order to better demonstrate the efficacy of the combination of an anti-PD-1 antibody and the PEGylated trimeric T. tengcongensis L144F H-NOX protein and the synergistic nature of the results (see Second Krtolica Declaration, paragraph 6). Under these demanding experimental conditions, i.e., where the tumor was non-responsive to treatment with the anti-PD-1 antibody monotherapy and non-responsive to treatment with the H-NOX protein monotherapy, the efficacy of the combination shows that the combination has overcome the resistance of the tumor to the anti-PD-1 antibody monotherapy and the H-NOX protein monotherapy (see Second Krtolica Declaration, paragraphs 6-7). This effect is unexpected and surprising, and predictive of a synergistic therapeutic effect of the combination therapy for treating smaller size tumors of any size in humans (see Second Krtolica Declaration, paragraph 6). Further, Figure Cl of the First Krtolica Declaration does show successful long-term treatment of 5 out of 9 tumors, as explained in paragraph 8 of the Second Krtolica Declaration, and further evidenced by FIG. D of the Second Krtolica Declaration. Further, the unexpected increase in the long-term survivors (5/9) for the combination treatment of OMX-4.80P combined with the anti-PD-1 antibody, relative to both no active drug control and anti-PD-1 monotherapy groups, shown in FIG. C2 of the First Krtolica Declaration was statistically significant (see Second Krtolica Declaration, paragraph 9). Moreover, the survival curves shown in FIG. B2 and (see Second Krtolica Declaration, paragraph 10). Further, since H-NOX protein has been shown to reduce hypoxia and exhibit therapeutic efficacy for different types of solid tumors, and since anti-PD-1 antibody is known to be effective in treating many different types of cancers, the mechanism for efficacy of the individual components extends to many different types of cancer, and thus the synergy exhibited by their mechanisms in combination also should be exhibited for many different types of solid cancers (see Second Krtolica Declaration, paragraphs 11-17). Thus, the synergy exhibited by H-NOX protein and anti-PD-1 antibody in combination also would be expected to be exhibited for many different types of solid cancers, in addition to glioblastoma (see Second Krtolica Declaration, paragraph 17). Further, the results in Hatfield are, at most, additive and thus do not demonstrate synergy, unlike the combination of H-NOX protein and anti-PD-1 antibody in treating glioblastoma (see Second Krtolica Declaration, paragraph 18). In addition, even assuming arguendo that Figure 7E of Hatfield had shown synergy in the combination (which it does not), Applicant points out that respiratory hyperoxia and H-NOX protein are sufficiently distinct such that one of ordinary skill in the art would not view results with one predictive of the other (see Second Krtolica Declaration, paragraph 19). Further, because both PD-L1 and PD-1 act together in the same pathway to inhibit T cell function, the unexpected results shown in the First Krtolica Declaration, which employed an anti-PD-1 therapy, are predictive of similar results with an anti-PD-Ll therapy or a dual PD-1/PD-L1 blockade therapy, which are specified in claim 1, as amended (see Second Krtolica Declaration, paragraph 20). Therefore, the claims are 
In addition, Applicant respectfully points out that Dr. Ana Krtolica is an established expert in the art, and thus her opinion should be given due weight, and the Examiner should be careful to avoid substituting his own conjecture or judgment to support the rejection in place of the opinion of the declarant. See, In re Kao, 639 F.3d 1057, 1067 (Fed. Cir. 2011); and Ex Parte Knepp, No. 1997-2356, 2001 WL 1149790, at *3 (B.P.A.I. 2001).
For at least the above reasons, the obviousness rejection of the claims over Kapp, Kim, Serwer, Dietz, and Freeman should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive such that the rejection above is obviated.
Applicant summarizes various case-law.  The examiner agrees that combining known elements in a predictable way to obtain predictable results is obvious as stated above by Applicant.  It is noted however that no motivation to combine need be found in the references.  There is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).  Applicant’s argument to the contrary is outdated.
The examiner sees that Applicant has narrowed claim 1 to treatment of solid tumor.  However, as discussed previously data Applicant uses to argue synergism are only presented for glioblastoma and so even if surprising results were seen by Applicant, no claim is commensurate in scope with such findings.  Similarly, anti-PD1 therapy is not 
In addition, as previously stated, Applicant has analyzed for synergism between anti-PD1 antibody and OMX-4.80P using a protocol that prohibits the anti-PD1 antibody from functioning.  See the declaration of Dr. Krtolica dated 05/20/2020 at paragraph 6.  Therefore, Applicant has not even compared their invention (combotherapy) with the closest prior art which is a functional anti-PD1 therapy.  Indeed, the prior art of record teaches functional anti-PD1 antibody treatment of glioblastoma and functional H-Nox multimer treatment of glioblastoma.  Therefore, to show synergism, Applicant should present data in which both the anti-PD1 antibody and OMX-4.80P are functional as monotherapies and then also show a negative control and the combination therapy.  In this way only can synergism be established.  This is firstly because comparison with the closest prior art is required for secondary considerations such as unexpected results.  The closest prior art is functional monotherapies.  Second, additivity would be expected for a combination therapy.  If one were to assess a tumor response on a detectable scale of 1-10 and two monotherapies above gave an actual score of 0.5 each, this would appear as a 0 since it is not detectable on the scale above.  Yet, combined the two therapies would yield a detectable result of 1.  One may suppose this is synergism since 0 and 0 should yield no response added.  Yet, the actual result is additive if the result is 1 as in the scenario above.  Therefore, using biased experiments and non-functional monotherapies is an inappropriate way to show synergism since it may well be that additivity is mistaken for synergism under such conditions.  Also, a doctor will not always use, if at all, non-functional doses of monotherapies in a combination therapy.  Thus, Applicant’s 
Furthermore, it is clear that the H-Nox proteins function mainly as enhancers of the effects of other therapies.  Applicant’s argument of synergism implies that H-Nox proteins alone can kill cancer cells.  Thus, the argument over additivity is made above.  However, if under no condition the H-Nox proteins kill tumor cells, Applicant is asked to clarify this.  If this is the case, then Applicant is actually not arguing synergism but rather an observed enhancement of anti-PD1 antibody anti-tumor effect when normoxia is restored to parts of the targeted tumor.  The question would then become whether or not such enhancement was expected as of the time of filing.  Lee (Int. J. Hyperthermia, Vol. 26, No. 3, Pg. 232-246, 2010) teaches hypoxic microenvironments may protect tumors from anti-tumor immune responses and from immunotherapies (Pg. 5, Paragraph, third).  

Applicant then argues that the second Krtolica declaration explains why unexpected results were shown previously.  For the reasons above and below this is not found persuasive.
Applicant states that large tumors were purposefully tested to show the synergistic effect of the combination therapy.  This is true and a biasing of the experiments that is in no way commensurate in scope with the claims which in no way refer to tumor size, large or small, let alone in a definite way. See above and the previous action.  Also, the statement of the declaration dated 01/25/2021 at paragraph 6 is illogical.  There it states that only large tumors were tested to better show efficacy and synergism.  If the combination therapy were truly synergistic over all doses of monotherapy and on just any tumors, then more would be more.  Higher doses would have given even higher synergy up to a maximum, for example, all mice surviving.  If Applicant believes their supposed synergy is only present over certain doses of drugs and in only large tumors then all of these parameters must be in any claim commensurate in scope with the results.  Said another way, if synergy is not present or unexpected, then the method(s) commensurate in scope with the expected results, which show no synergy, are obvious.  This rejection must clearly stand for the reasons of record and here.
Also, at paragraph 6 it is stated that it is self-evident that it is more difficult to treat large tumors than small tumors and thus success with treating large tumors is predictive of treatment efficacy with smaller tumors.  However, efficacy is not unexpected or surprising with the combination therapy of instant claims.  Therefore, this argument is off point.  

Paragraph 7 of the recent declaration has been addressed supra.
With respect to Figure D of the recent declaration.  No statistical analysis is performed and so it is not conclusive.  Furthermore, no OMX40 monotherapy test group is provided and so, for the reasons of record, synergy is not shown with this data.  
With respect to Paragraph 9 of the recent declaration, the examiner did not argue that the data were not conclusive in Figures C2 and B2 of the previous declaration.  All four conditions fail to be present however and, as discussed above, synergy cannot be appropriately shown under the conditions tested by Applicant in which neither monotherapy functions.  The same statements are made over Paragraph 10.
With respect to Paragraph 11, Applicant argues that many types of cancers are treatable with the synergistic effect with the claimed methods.  First, no synergy has been In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Similarly, statement by an expert not backed by data is mere allegation and so it is not found persuasive.  With respect to Walsh, it is clear that not all solid tumors are always hypoxic since paragraph 15 states that solid tumors are subject to hypoxia and only often exhibiting the same.  They do not always clearly.  Thus, Applicant proves the claims are not commensurate in scope with even their supposed 
Paragraphs 16-17 make a similar argument over anti-PD1 antibodies, to which not all claims are drawn or even require.  Applicant concludes by stating since efficacy is present, synergy will be present.  Additivity could also be present and no synergy is shown even in glioblastoma for the reasons supra.  Therefore, these arguments are not persuasive.
With respect to paragraph 18, Applicant argues that Hatfield’s results are additive.  The examiner agrees that Figure 7E of Hatfield shows additivity between hyperoxia and blockade.  Yet, this does not resolve the issues above with Applicant’s own data and the lack of definitive synergy therein.  
With respect to paragraph 19, it is noted that Applicant believes that treatments with different mechanisms of action are not predictive of each other.  Thus, results for an anti-PD1 inhibitor that is not an antibody or an anti-PDL1 inhibitor of any type cannot be expected reasonably to have the same effects as the anti-PD1 antibody tested by Applicant.  Indeed, not even two different anti-PD1 antibodies will have the same efficacy owed to different affinities and epitopes and pharmacokinetics, for example.  Therefore, only claims limited to the exact antibody tested by Applicant, if synergy is ever shown, 
With respect to paragraph 20, these arguments are not found persuasive for the reasons above.  As Applicant states, PDL1 is expressed on tumor cells and so many anti-PDL1 antibodies will stimulate clearance of the tumor without need for PD-1 expressing cells, such as via CDC.  This would increase efficacy of such antibody monotherapy to the point where synergy may never be achieved as discussed above.  Therefore, Applicant’s arguments are illogical and not persuasive. There is no substitution for data in this case.  All synergy must be shown in valid experiments comparing the combination therapy with the closest prior art, which is functional monotherapies, and a control.  No such experiments have been done and presented and so Applicant’s arguments are not found persuasive.  
Taken together, the recent declaration dated 01/25/2021 does not obviate this rejection.
It is noted that Dr. Krtolica is an expert.  It is also noted she is an inventor on the instant case.  The declarations have been given due weight and have failed to obviate the rejection for the reasons of record and here.  
This rejection is also made for the new claims for the reasons of record since all limitations therein have been discussed to be present in the prior art of record.  
  
Double Patenting
Claims 1, 161-171,175-177, and 179-185 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No.  in view of Kapp (WO2014/107171, published 07/10/2014), Kim (US2005/0176108, published 08/11/2005), Serwer (Neuro-Oncology, Vol. 15, Supplement 3, Pg. iii57-iii58, Abstract ET-088, 11/2013), Dietz (US2016/0077096, with priority to 05/09/2013), Freeman (US2015/0210769, published 07/30/2015, with priority to 01/24/2014), Puri (US2010/0183545, published 07/22/2010) and Kamei (US2011/0288023, published 11/24/2011). 
Applicant’s Arguments:  Claims 1, 161-171, 175-177, and 179 are rejected for nonstatutory obviousness-type double patenting over claims 1-44 of U.S. Patent No. 8,404,631 (“the ‘631 patent”) in view of Kapp, Kim, Serwer, Dietz, Freeman, Puri, and Kamei (Office Action, p. 9).
The Examiner alleges that the combined teachings of Kapp, Kim, Serwer, Dietz, Freeman, Puri, and Kamei render the claims of the instant application obvious for reasons of record, i.e., the same reasons discussed above in connection with the rejections under 35 U.S.C. § 103 as set forth in the Non-final Office Action mailed November 22, 2019, p. 18. The Examiner further alleges that the cited references guide one of ordinary skill in the art from the claims of the ‘631 patent, which are stated to be directed to compositions of H-NOX protein and methods of delivering oxygen with the H-NOX protein, to the claims of the instant application for the advantages and goals discussed above. Id. Applicant respectfully disagrees.
For the reasons discussed above, the First Krtolica Declaration and the Second Krtolica Declaration, by showing and explaining unexpected results achieved with the claimed invention, demonstrate the nonobviousness of the claimed invention over claims 1-44 of the ‘631 patent in view of Kapp, Kim, Serwer, Dietz, Freeman, Puri, and Kamei.

Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
The claims are still obvious over the combined teachings of Kapp, Kim, Serwer, Dietz, and Freeman, which are used in the rejection here. All discussions above as to why the claims are still obvious over these references are incorporated here from the 103 section. Therefore, addition of the patented claims only further renders the claims obvious for the reasons of record.  In addition, all new claims 180-185 are obvious for the reasons discussed supra in view of the prior art listed above and so combination of said art with the patented claims also makes them obvious.  Thus, these claims are rejected here as well.  
It is noted that the assignee of the patent above is not the same as that of the instant case.  

Claims 1, 161-171,175-177, and 179-185 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9493526 in view of Kapp (WO2014/107171, published 07/10/2014), Kim (US2005/0176108, published 08/11/2005), Serwer (Neuro-Oncology, Vol. 15, Supplement 3, Pg. iii57-iii58, Abstract ET-088, 11/2013), Dietz (US2016/0077096, with priority to 05/09/2013), Freeman (US2015/0210769, published 07/30/2015, with priority . 
Applicant’s Arguments:  Claims 1, 161-171, 175-177, and 179 are rejected for nonstatutory obviousness-type double patenting over claims 1-16 of U.S. Patent No. 9,493,526 (“the ‘526 patent”) in view of Kapp, Kim, Serwer, Dietz, Freeman, Puri, and Kamei (Office Action, p. 10).
The Examiner alleges that the combined teachings of Kapp, Kim, Serwer, Dietz, Freeman, Puri, and Kamei render the claims of the instant application obvious for reasons of record, i.e, for the same reasons discussed above in connection with the rejection under 35 U.S.C. § 103 as set forth in the Non-final Office Action mailed November 22, 2019, p. 19. The Examiner further alleges that the cited references guide one of ordinary skill in the art from the claims of the ‘526 patent, which are stated to be directed to isolated H-NOX protein, to the claims of the instant application for the advantages and goals discussed above. Id. Applicant respectfully disagrees.
For the reasons discussed above, the First Krtolica Declaration and the Second Krtolica Declaration, by showing and explaining unexpected results achieved with the claimed invention, demonstrate the nonobviousness of the claimed invention over claims 1-16 of the ‘526 patent in view of Kapp, Kim, Serwer, Dietz, Freeman, Puri, and Kamei.
For at least the above reasons, the nonstatutory obviousness-type double patenting rejection of the claims over claims 1-16 of the ‘526 patent in view of Kapp, Kim, Serwer, Dietz, Freeman, Puri, and Kamei should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.

It is noted that the assignee of the patent above is not the same as that of the instant case.  

Claims 1, 161-171,175-177, and 179-185 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of U.S. Patent No. 10385116 in view of Kapp (WO2014/107171, published 07/10/2014), Kim (US2005/0176108, published 08/11/2005), Serwer (Neuro-Oncology, Vol. 15, Supplement 3, Pg. iii57-iii58, Abstract ET-088, 11/2013), Dietz (US2016/0077096, with priority to 05/09/2013), Freeman (US2015/0210769, published 07/30/2015, with priority to 01/24/2014), Puri (US2010/0183545, published 07/22/2010) and Kamei (US2011/0288023, published 11/24/2011). 
Applicant’s Arguments:  Claims 1, 161-171, 175-177, and 179 are rejected for nonstatutory obviousness-type double patenting over claims 1-56 of U.S. Patent No. 10,385,116 (“the ‘116 patent”) in view of Kapp, Kim, Serwer, Dietz, Freeman, Puri, and Kamei (Office Action, pp. 10-11).
Id. Applicant respectfully disagrees.
For the reasons discussed above, the First Krtolica Declaration and the Second Krtolica Declaration, by showing and explaining unexpected results achieved with the claimed invention, demonstrate the nonobviousness of the claimed invention over claims 1-56 of the ‘ 116 patent in view of Kapp, Kim, Serwer, Dietz, Freeman, Puri, and Kamei.
For at least the above reasons, the nonstatutory obviousness-type double patenting rejection of the claims over claims 1-56 of the ‘ 116 patent in view of Kapp, Kim, Serwer, Dietz, Freeman, Puri, and Kamei should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
The claims are still obvious over the combined teachings of Kapp, Kim, Serwer, Dietz, and Freeman, which are used in the rejection here. All discussions above as to why the claims are still obvious over these references are incorporated here from the 103 section. Therefore, addition of the patented claims only further renders the claims obvious for the reasons of record.  In addition, all new claims 180-185 are obvious for the reasons .  

Claims 1, 161-171,175-177, and 179-185 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10202428 in view of Kapp (WO2014/107171, published 07/10/2014), Kim (US2005/0176108, published 08/11/2005), Serwer (Neuro-Oncology, Vol. 15, Supplement 3, Pg. iii57-iii58, Abstract ET-088, 11/2013), Dietz (US2016/0077096, with priority to 05/09/2013), Freeman (US2015/0210769, published 07/30/2015, with priority to 01/24/2014), Puri (US2010/0183545, published 07/22/2010) and Kamei (US2011/0288023, published 11/24/2011). 
Applicant’s Arguments: Claims 1, 161-171, 175-177, and 179 are rejected for nonstatutory obviousness-type double patenting over claims 1-26 of U.S. Patent No. 10,202,428 (“the ‘428 patent”) in view of Kapp, Kim, Serwer, Dietz, Freeman, Puri, and Kamei (Office Action, p. 11).
The Examiner alleges that the combined teachings of Kapp, Kim, Serwer, Dietz, Freeman, Puri, and Kamei render the claims of the instant application obvious for reasons of record, i.e, for the same reasons discussed above in connection with the rejection under 35 U.S.C. § 103 as set forth in the Non-final Office Action mailed November 22, 2019, p. 21. The Examiner further alleges that the cited references guide one of ordinary skill in the art from the claims of the ‘428 patent, which are stated to be directed to a nucleic acid encoding a mutant H-NOX protein and methods of producing the protein, to Id. Applicant respectfully disagrees.
For the reasons discussed above, the First Krtolica Declaration and the Second Krtolica Declaration, by showing and explaining unexpected results achieved with the claimed invention, demonstrate the nonobviousness of the claimed invention over claims 1-26 of the ‘428 patent in view of Kapp, Kim, Serwer, Dietz, Freeman, Puri, and Kamei.
For at least the above reasons, the nonstatutory obviousness-type double patenting rejection of the claims over claims 1-26 of the ‘428 patent in view of Kapp, Kim, Serwer, Dietz, Freeman, Puri, and Kamei should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
The claims are still obvious over the combined teachings of Kapp, Kim, Serwer, Dietz, and Freeman, which are used in the rejection here. All discussions above as to why the claims are still obvious over these references are incorporated here from the 103 section. Therefore, addition of the patented claims only further renders the claims obvious for the reasons of record.  In addition, all new claims 180-185 are obvious for the reasons discussed supra in view of the prior art listed above and so combination of said art with the patented claims also makes them obvious.  Thus, these claims are rejected here as well.  
It is noted that the assignee of the patent above is not the same as that of the instant case.  

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 163 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 163 recites that the amino acid linker comprises GSG.  Therefore, it encompasses use of linkers that contain GSG but also additional amino acid residues.  When one goes to the specification to verify possession of this genus, they find only the species GSG as linker. See the specification at 0070 and 00116 for example.  No additional amino acids are presented to be used with it. The original claims do not disclose the genus either. Therefore, it appears that Applicant contemplated only the species GSG 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Michael Allen/Primary Examiner, Art Unit 1642